Citation Nr: 0205547	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-31 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
July 1992 and various periods of training in the National 
Guard, including May 7, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim of entitlement 
to service connection for a bilateral knee disability.  The 
veteran subsequently perfected this appeal.

In March 1998, a hearing was held before the undersigned.

In September 1998, the Board remanded this case for 
additional development.  The case has since returned to the 
Board.


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The veteran, without good cause, failed to report for a VA 
orthopedic examination in September 2000.

3. The medical evidence of record does not establish that the 
veteran has a current knee disability that is related to 
his period of active duty, to a period of active duty 
training, or to an injury incurred or aggravated during a 
period of inactive duty training.




CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the May 1996 rating 
decision, the August 1996 statement of the case (SOC), the 
January 1997 supplemental statement of the case (SSOC), the 
January 2001 SSOC, and the October 2001 SSOC, of the evidence 
necessary to support a claim of entitlement to service 
connection.  Additionally, in February 2001, the veteran was 
notified of the enactment of the VCAA, of the evidence VA 
has, and what evidence is needed to complete his claim.  The 
Board concludes that the discussions in the rating decision, 
the SOC, the SSOC's, and the VCAA letter adequately informed 
the veteran of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the Board notes it is unclear whether all of the 
veteran's service medical records have been obtained.  
However, it appears the RO made thorough efforts to obtain 
these records.  At the RO hearing in December 1996, the 
veteran submitted some medical records and indicated that 
those were all the records that he had.  The veteran has not 
identified additional private or VA records that need to be 
obtained.  Additionally, the veteran has been provided an 
opportunity to present testimony at a December 1996 RO 
hearing and before the Board at a March 1998 travel board 
hearing.  

Further, in keeping with the duty to assist, the veteran was 
provided a VA examination in September 1995.  The veteran was 
also scheduled for a VA examination in September 2000 and he 
failed to report.  The claims folder does not contain a copy 
of the notification letter; however, in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
procedures at the RO level).  The veteran has not asserted 
that he did not receive notice of the scheduled VA 
examination.  Further, the January 2001 and October 2001 
SSOC's clearly informed the veteran of his failure to report 
for his examination.  The veteran has not responded to the 
SSOC's and has not indicated a willingness to report for an 
examination. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



Background

The veteran contends that he is entitled to service 
connection for a bilateral knee disability.  According to the 
veteran, he incurred bilateral knee injuries during National 
Guard training in May 1995.  He claims that he was unable to 
complete a road march due to the onset of knee pain.  

Available service medical records indicate that no 
abnormalities of the lower extremities or complaints of knee 
pain were noted on examination for separation in February 
1992, or on examination for purposes of entering officer 
candidate school (OCS) in February 1995.

On May 17, 1995, the veteran presented to the emergency room 
at Madigan Army Medical Center with complaints of bilateral 
knee pain.  The veteran reported that while road marching on 
May 7th, he developed pain in both knees that has not gone 
away.  On examination, there was tenderness to the medial 
aspect of both knees and the medial femoral condyle area 
bilaterally.  McMurray's and Lachman's were negative.  
Assessment was tendonitis bilateral.  The veteran was 
prescribed Ibuprofen 800mg and restricted from sports, 
physical training, or running for 2 weeks.

The veteran returned to Madigan Army Medical Center on May 
26, 1995 with continued complaints of knee problems.  
Diagnosis was retropatellar pain syndrome.  

In a sworn statement dated in May 1995, the veteran reported 
the onset of bilateral knee pain during a road march on May 
7, 1995.  A form completed by the commanding officer 
indicates that an injury (tendonitis bilateral knee) was 
incurred in the line of duty.

The veteran underwent a VA general medical examination in 
September 1995.  The veteran reported the onset of knee pain 
after a forced road march in May 1995.  The veteran stated he 
was evaluated three times and told that he had tendinitis or 
early degenerative change.  The veteran reported continued 
problems with chronic knee pain and that he is unable to 
participate in any high impact activities.  The veteran 
indicated he is unable to stand more than about an hour at a 
time and is unable to walk more than a couple of hours.  He 
does notice some parapatellar swelling of his knee but has no 
problem with locking or instability.  He has no history of 
injury to his knees and no other joint complaints.  

Physical examination of the knees revealed no visible 
swelling or significant scarring.  Range of motion of both 
knees was full.  There was mild discomfort in the extremes of 
flexion and extension and there was parapatellar tenderness 
bilaterally.  There was no tenderness over the medial or 
lateral plateaus of either knee.  There was minimal crepitus 
on flexion and extension bilaterally.  No internal or 
external rotatory instability was noted in either knee.  The 
veteran was able to do a full weight-bearing squat, although 
this caused discomfort.  

Assessment was as follows:  "[p]rogressive knee pain since 
May 1995,...; history is suggestive of iliofemoral pain 
syndrome and possible early chondromalacia patella."  The 
examiner further noted that the veteran is restricted in his 
activities, such as no high-impact sports and no prolonged 
standing and walking.  Knee x-rays were interpreted as 
normal.  

In September 1996, the veteran was evaluated by a private 
orthopedic surgeon, Dr. D. Hubbard.  The history of onset 
noted that in March 1995, while in the military, the 
veteran's knees gave out after 6 miles of marching and that 
since that time he has had chronic knee pain.  The veteran 
reported various diagnoses including tendinitis, arthritis, 
chondromalacia patella and iliofemoral pain syndrome.

On physical examination of the knee, there was no obvious 
distress or outward signs of severe pain.  The veteran walked 
without a limp or external support.  Extremity alignment was 
neutral bilaterally and no femoral anteversion or tibial 
torsion was present.  Range of motion was from 0 degrees to 
145 degrees with no crepitus.  There was no patellofemoral 
crepitus and no apprehension with attempt at subluxation of 
the patella bilaterally.  No plica formation was detected.  
There was tenderness around the periphery of the patella 
medially and laterally and there was suggested quadriceps 
inhibition.  Instability to varus, valgus, anterior drawer, 
posterior drawer, Lachman, and pivot shift testing was not 
present.  There was no effusion or measurable atrophy of the 
lower extremity.  

The veteran returned to Dr. Hubbard for further evaluation in 
October 1996.  Knee x-rays dated June 9, 1995 were reviewed 
and revealed no abnormality per se.  Sunrise views taken in 
August 1996 showed spur or spiking of the medial trochlear 
groove superiorly and on the right, patellar tilt.  Findings 
were consistent with the veteran's anterior knee pain and the 
history of onset of symptoms following significant activity.  
The examination was unchanged from the first examination and 
showed no significant alignment abnormalities.  Range of 
motion was full.  The veteran was instructed to continue 
isometric exercises and aspirin.  

On periodic examination in October 1996, the lower 
extremities were determined to be abnormal on clinical 
evaluation.  The examiner noted pain on flexion and mild 
crepitus in the knees bilaterally.  There was no edema or 
locking.  The examiner further noted that the veteran needs 
evaluation by a medical review board for chondromalacia of 
knees.

In October 1996, the veteran posed various questions to Dr. 
Hubbard, specifically asking that if he was predisposed to 
this condition, did his activities in the military aggravate 
his condition.  In December 1996, Dr. Hubbard responded to 
this question, indicating that "[b]y history yes."  Dr. 
Hubbard also indicated that the veteran's condition could be 
further aggravated if military service was continued without 
physical limitations.   

In December 1996, a hearing was held at the RO.  The veteran 
testified that he was participating in a road march in May 
1995 during officer candidate training in the National Guard 
when he started experiencing knee pain and had to discontinue 
the march.  He was carrying a 60 pound rucksack and a weapon.  
He did not have any knee problems prior to this incident but 
believes that this was something that happened over time and 
his knees gave out on the road march.  He reported that his 
knees swell, lock up, and make popping sounds.  The veteran 
indicated he was on limited duty with the National Guard.  
Due to his knee problems, he had to discontinue the officer 
training.  

In March 1998, the veteran testified that he was 
participating in a road march during a weekend drill and 
after about 4 1/4 miles, his knees gave out.  He could not bear 
the pain and was picked up by a vehicle.  He reported going 
to physical therapy for a couple of sessions.  He was given 
strengthening exercises that he could do on his own.  The 
veteran believes that he injured his knees on May 7, 1995, 
and therefore, his condition should be service-connected.  
The veteran is still in the National Guard.  

Analysis

At the outset, the Board notes that when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b) (2001).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2001).

The veteran was scheduled for a VA examination in September 
2000 but failed to report.  The veteran has not provided a 
reason for his failure to report and has not indicated a 
willingness to report for an examination.  Consequently, the 
Board finds that the veteran failed to report for a VA 
examination without good cause and his claim will be rated 
based on the evidence of record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(24) (West Supp. 
2001); 38 C.F.R. 
§ 3.6(a) (2001).  Active duty for training includes full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 1991).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
Supp. 2001); 38 C.F.R. § 3.6(a) (2001).  Inactive duty 
training includes duty other than full-time duty prescribed 
for Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23) (West 1991).

The Statement of Medical Examination and Duty Status dated in 
May 1995 indicates the veteran was on active duty for 
training.  On remand in September 1998, the Board requested 
the RO to verify, through official channels, the veteran's 
service on May 7, 1995.  Information received from the 
National Guard Bureau, Camp Murray, Tacoma, Washington 
indicates that the veteran was scheduled for MUTA (multiple 
unit training assemblies) on May 6-7, 1995 and that he 
performed duty (attended OCS) on May 6-7, 1995 from 0700 to 
1700.  A DD From 214, dated in August 1995, reflects that he 
was due IDT (inactive duty for training) pay for May 6-7 
service.  It appears that the veteran was on inactive duty 
training on May 7, 1995. 

As indicated, service connection requires evidence of a 
current disability.  Records from Madigan Army Medical Center 
indicate that in May 1995, the veteran was variously 
diagnosed as having bilateral tendonitis and retropatellar 
pain syndrome.  On VA examination in September 1995, the 
examiner noted progressive knee pain since May 1995 and that 
the veteran's history was suggestive of iliofemoral pain 
syndrome and possible early chondromalacia patella.  Knee x-
rays were normal and no definitive diagnosis was given.

In his August 1996 substantive appeal, the veteran reported 
that Dr. Hubbard diagnosed him as having chondromalacia 
patella.  Private medical records from Dr. Hubbard indicate 
that in September and October 1996 the veteran complained of 
chronic bilateral knee pain.  However, while clinical 
findings were noted, no diagnosis was provided.  

Basically, a review of the medical evidence reveals that the 
veteran was diagnosed as having a knee disability in May 
1995.  On VA examination in September 1995, no final 
diagnosis was provided and subsequent private records do not 
set forth a diagnosis.  It is unclear whether the veteran has 
a current bilateral knee disability.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2001).  The veteran failed to report for 
VA examination in September 2000 and therefore, evidence 
which might have been material to the outcome of this case is 
not for consideration. 

Even if it were shown that the veteran has a current 
bilateral knee disability, service connection requires that 
the current disability be related to the veteran's active 
military service.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2001).  

The veteran has asserted that his knee problems began during 
a road march in the National Guard and that any current knee 
problems are related to the onset of knee pain on May 7, 
1995.  However, while the veteran is competent to testify as 
to his symptomatology, he is not competent to render an 
opinion as to the probable etiology of any current knee 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay persons are not competent to offer medical 
opinions).

On review of the record, available service medical records do 
not indicate any complaints or diagnosis of knee pain during 
the veteran's period of active duty and there is no medical 
evidence of a nexus between any current bilateral knee 
disability and the veteran's period of active duty.  While 
there is evidence that the veteran suffered knee pain while 
on a period of inactive duty training, there is no medical 
evidence specifically relating any current bilateral knee 
disability to the alleged May 7, 1995 injury.  Accordingly, 
service connection is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for a bilateral knee disability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

